Citation Nr: 1622357	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-11 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diarrhea (to include diabetic enteropathy), claimed as secondary to service-connected diabetes.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from November 1984 to April 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's April 2014 substantive appeal reflects that he requested a hearing before a Veterans Law Judge at his local office.  In May 2015, the Veteran withdrew his hearing request.  

As described in greater detail below, the Board is granting in full the only benefit sought on appeal.  Accordingly, there is no reason to delay the claim to allow the Veteran to submit additional evidence and argument in response to the medical expert opinion obtained from the Veterans Health Administration (VHA) pursuant to 38 U.S.C.A. § 7109 (West 2014) and 38 C.F.R. § 20.901 (2015).  There is also no reason to remand the Veteran's case for RO consideration of additional evidence added to the file since the most recent supplemental statement of the case.  See 38 C.F.R. § 20.1304(c) (2015).  

In February 2016, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability by submitting a standard VA form.  The agency of original jurisdiction (AOJ) has begun development of the claim, but has not yet adjudicated it.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's diarrhea either had its onset during the Veteran's active service, or it is secondary to his service-connected diabetes.  

CONCLUSION OF LAW

The criteria for service connection for diarrhea have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability shown to be proximately due to, the result of, or aggravated by an already service-connected disability.  38 C.F.R. § 3.310.  

In this case, the Veteran essentially contends that he currently suffers from diarrhea that is either related directly to his active service, or that is secondary to his service-connected diabetes.  For the reasons that follow, his claim shall be granted.  

First, though it appears that the Veteran's diarrhea is intermittent, medical records nevertheless reflect that the Veteran has suffered from diarrhea both prior to and during the appeals period.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation was filed or during the pendency of the claim).  Private treatment records from V.R., MD from 2006 and 2008 reflect a diagnosis of chronic diarrhea.  At a February 2011 VA examination, the Veteran complained of having 12 or more bowel movements per day.  He was diagnosed as suffering from frequent bowel movements of unknown etiology.  Though the Veteran has often denied suffering from bowel symptoms at other times during the appeals period, the highlighted evidence satisfies the current disability criterion.  

The Veteran's service treatment records reveal that he was hospitalized for complications of his diabetes in November 1998.  Records from that hospitalization noted that the Veteran had a recent onset of loose stools and diarrhea occurring 6-7 times per day.  He was diagnosed as suffering from diarrhea secondary to hyperglycemia, resolving.  For the purposes of direct service connection, the in-service incurrence criterion is met.  

The only remaining questions then are whether the Veteran's current disability is either related to his active service or if it is secondary to his service-connected diabetes.  Because of the varying nature of the opinions obtained and in light of the medical complexity of these questions, the Board sought an expert opinion from a VHA gastroenterologist.  In a May 2016 opinion, the VHA expert noted that the Veteran's first bought of diarrhea occurred during the Veteran's active service in 1998, and that he has had intermittent courses of diarrhea since that time.  The reviewing gastroenterologist also noted that the Veteran has had other documented complications of his longstanding diabetes, and that it is possible that the Veteran's "diarrhea is at least aggravated by the presence of gastrointestinal autonomic neuropathy related to his diabetes.  

The VHA expert's opinion ultimately compels the result in this case, as it supports service connection for diarrhea on both a direct and secondary basis.  Service connection for diarrhea is therefore warranted.  




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for diarrhea is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


